1
                                               THE HONORABLE CHRISTOPHER M. ALSTON
2    David A. Gebben, Attorney At Law          Chapter 7
     1700 Seventh Avenue, Suite 2100           Hearing Location:        Telephonic Hearing
3    Seattle, WA 98101                         700 Stewart Street, Room 7206, Seattle, WA 98101
     Ph. (206) 357-8456                        HEARING DATE/TIME: MAY 22, 2020, 9:30 A.M.
4    Fax (206) 357-8401                        Response Date:            May 15, 2020
5

6

7

8

9
                              UNITED STATES BANKRUPTCY COURT
10
                     FOR THE WESTERN DISTRICT OF WASHINGTON AT SEATTLE
11   In Re:                                                NO.        19-13579-CMA
12   JAMES TRENTON EYRING and SUZANNE                      TRUSTEE’S MOTION FOR APPROVAL OF HIS
     MICHELE EYRING,                                       COMPROMISE WITH THE DEBTORS, AND
13                                                         FOR APPROVAL OF HIS PROPOSAL TO
                                                           ABANDON A POTENTIAL CLAIM
14
                                              Debtors.
15
              EDMUND J. WOOD, TRUSTEE, the Chapter 7 trustee herein ("trustee"), by and through his
16
     legal counsel, David A. Gebben, Attorney At Law, hereby moves this Court, pursuant to 11 U.S.C. §§
17
     522(b), 541(a) and 554(a), and pursuant to Bankruptcy Rule(s) 2002, 6007, 9013 and 9019, for an order in
18
     the form of the Proposed Order which is attached hereto, and in support thereof states as follows:
19

20            BACKGROUND: On or about 6-13-16, which was more than three years prior to the date of the

     debtors’ bankruptcy filing, Suzanne Eyring, a debtor in this case, was involved in an automobile accident.
21
     The debtor(s) later hired Reuben J. Ortega and Ortega Law PLLC to pursue claim(s) on their behalf
22
     related to that accident, and those claim(s) were then settled for a total of $40,000 on or about 9-27-19,
23
     which was prior to the date of the debtors’ bankruptcy filing. At that time, 50% of the settlement was
24
     paid to Reuben J. Ortega and Ortega Law PLLC as compensation for the law firm’s fees and costs. The
25
     remaining $20,000 is currently on deposit in the attorney trust account at Ortega Law PLLC.
26
     TRUSTEE’S MOTION FOR APPROVAL OF HIS                                                     DAVID A. GEBBEN,
                                                                                              ATTORNEY AT LAW
     COMPROMISE WITH THE DEBTORS, ETC.                          -1-                       1700 SEVENTH AVENUE, SUITE 2100
                                                                                                 SEATTLE, WA 98101
                                                                                             TELEPHONE: (206) 357-8456
                                                                                             FACSIMILE: (206) 357-8401
          Case 19-13579-CMA         Doc 52     Filed 04/17/20     Ent. 04/17/20 10:08:34       Pg. 1 of 4
1
            On their amended bankruptcy schedules (Docket No. 41), the debtors claimed an exemption in the
2
     amount of $20,000, under RCW §6.15.010(1)(d)(vi), for their interest in the remaining settlement funds.
3
     The trustee filed a timely objection (Docket No. 42) to the debtors’ exemption claim on the basis that any
4
     compensation for pain and suffering or for pecuniary losses would not be covered by the statute. The
5
     trustee later received, and reviewed, some data and information on the debtors’ exemption claim. He also
6
     entered into compromise discussions with the debtors on those exemption issues, and he has now entered
7
     into a compromise agreement with the debtors on those issues, as discussed below.
8
            The debtors also listed a potential legal malpractice claim against their personal injury attorney
9
     and his firm on their amended schedules (Docket No. 41) related to a possible statute of limitations
10
     deadline that may have been missed by the attorney or his firm. The debtors assigned a value of
11
     “Unknown” to that potential claim and they did not claim any exemption(s) for that potential claim. The
12
     trustee later collected, and reviewed, some data on the potential claim, and the trustee has now decided
13   that the potential legal malpractice claim is burdensome to the bankruptcy estate and of inconsequential
14   value to the bankruptcy estate.
15          The trustee recently listed the debtors’ residence, i.e. the real property at: 24957 SE 279th Street,
16   Maple Valley, WA 98038, for sale, and the bankruptcy estate’s interest in that property is not affected by
17   the trustee’s compromise agreement with the debtors.
18
            MOTION FOR APPROVAL OF TRUSTEE’S STIPULATION WITH THE DEBTORS: In the
19
     interest of resolving any and all pending exemption dispute(s) by and between the trustee and the debtors,
20   and the status of the potential legal malpractice claim which was listed as an asset on the debtors’
21   amended schedules, the trustee has now entered into a Stipulation Between The Debtors And Trustee
22   dated 4-13-20, which is on file with the Court. In general, the Stipulation provides for the debtors to
23   receive an allowed exemption in the amount of $15,000, under RCW §6.15.010(1)(d)(vi), with respect to
24   the remaining settlement funds in the amount of $20,000 that are currently being held in the attorney trust
25   account at Ortega Law PLLC, and the agreement states that the allowed exemption should be disbursed to

26
     TRUSTEE’S MOTION FOR APPROVAL OF HIS                                                      DAVID A. GEBBEN,
                                                                                               ATTORNEY AT LAW
     COMPROMISE WITH THE DEBTORS, ETC.                           -2-                       1700 SEVENTH AVENUE, SUITE 2100
                                                                                                  SEATTLE, WA 98101
                                                                                              TELEPHONE: (206) 357-8456
                                                                                              FACSIMILE: (206) 357-8401
          Case 19-13579-CMA            Doc 52   Filed 04/17/20     Ent. 04/17/20 10:08:34       Pg. 2 of 4
1
     Suzanne Eyring, and the agreement states that the remaining balance of the settlement funds in the amount
2
     of $5,000 should be disbursed to the trustee.
3
             The trustee submits that this compromise agreement with the debtors is reasonable under the
4
     settlement criteria which are set forth in In re A&C Properties, 784 F.2d 1377 (9thCir. 1986), where the
5
     Ninth Circuit identified the following four factors for the Bankruptcy Court to consider in evaluating a
6
     proposed settlement: (a) the probability of success, (b) the difficulty, if any, for collection, (c) the
7
     complexity of the claims involved and the expense necessary to pursue them, and (d) the best interests of
8
     creditors.
9
             In this case, there are some difficult factual issues involved with respect to the debtors’ exemption
10
     claim under RCW §6.15.010(1)(d)(vi), including issues related to the pain and suffering portion of the
11
     settlement and issues related to the pecuniary loss portion of the settlement, if any, and it is unclear at this
12
     point whether, and to what extent, the trustee would prevail on those disputes. On the other hand, the
13   collection of the estate’s share of the settlement, once proven, would not be difficult because the
14   settlement funds are currently being held in a trust account. However, the trustee also has reason to
15   believe that it would be very time consuming, and expensive, for the estate to resolve the pending
16   dispute(s) related to the settlement funds through litigation, due to the factual nature of those disputes. In
17   short, the trustee believes that a quick settlement on those dispute(s) on the terms set forth in the
18   agreement – which will allow the estate to receive a reasonable portion of the settlement funds – is in the
19   best interests of creditors. Thus, the trustee submits that his proposed compromise agreement with the

20   debtors is reasonable should be approved by the Bankruptcy Court, pursuant to Bankruptcy Rule 9019.

21           MOTION TO ABANDON A POTENTIAL LEGAL MALPRACTICE CLAIM: Under 11 U.S.C.
22   §554(a), the trustee may abandon any assets of the estate which are burdensome to the estate or of
23   inconsequential value to the estate. See, e.g., In re Johnston, 49 F.3d 538 (9thCir.1995). In this case, the
24   trustee has determined that it would be counter-productive to the best interests of the estate for him to take
25   any further action with respect to the potential legal malpractice claim against the debtors’ former

26
     TRUSTEE’S MOTION FOR APPROVAL OF HIS                                                          DAVID A. GEBBEN,
                                                                                                   ATTORNEY AT LAW
     COMPROMISE WITH THE DEBTORS, ETC.                            -3-                          1700 SEVENTH AVENUE, SUITE 2100
                                                                                                      SEATTLE, WA 98101
                                                                                                  TELEPHONE: (206) 357-8456
                                                                                                  FACSIMILE: (206) 357-8401
          Case 19-13579-CMA           Doc 52     Filed 04/17/20     Ent. 04/17/20 10:08:34          Pg. 3 of 4
1
     personal injury attorney, which was listed as an asset on the debtors’ amended schedules and was assigned
2
     a value of “Unknown” on the amended schedules.
3
            As explained in the Declaration of Edmund J. Wood, Trustee dated 4-15-20, which is being
4
     submitted herewith, the debtors indicated on their amended schedules that they had reason to believe that
5
     their personal injury attorney may have missed a three year statute of limitations deadline for Ms.
6
     Eyring’s personal injury claim. However, the trustee’s attorney reviewed the pleadings that were filed
7
     with the state court with respect to that matter, and he also contacted the debtors’ personal injury attorney
8
     with respect to that matter, and the personal injury attorney stated that he made arrangements for the
9
     summons and complaint in that matter to be served on the opposing parties before the complaint was filed
10
     with the state court and prior to the expiration of the three year statute of limitations time period. The
11
     personal injury attorney also provided trustee’s legal counsel with a copy of an affidavit of service and a
12
     copy of a messenger slip to support his explanation on that issue. Consequently, the trustee has reason to
13   believe that the debtors’ personal injury attorney has a defense to the potential legal malpractice claim that
14   was listed on the amended schedules, and the trustee also has reason to reason that it would not be cost
15   effective for the bankruptcy estate for the trustee to spend any more time on that potential claim. Thus,
16   the trustee has concluded that the potential legal malpractice claim is burdensome to the bankruptcy estate
17   and is of inconsequential value to the bankruptcy estate, and trustee recommends that such claim should
18   be abandoned by the trustee at this time.
19
            WHEREFORE, the trustee hereby prays for an order of this Court in the form of the Proposed
20   Order which is attached hereto.
21
                                     Dated this ___17th____ day of April, 2020.
22                                                 David A. Gebben, Attorney At Law
23                                                 ____/S/ David A. Gebben __________
                                                   By: David A. Gebben, WSBA #16290
24                                                 Attorney for trustee
25

26
     TRUSTEE’S MOTION FOR APPROVAL OF HIS                                                        DAVID A. GEBBEN,
                                                                                                 ATTORNEY AT LAW
     COMPROMISE WITH THE DEBTORS, ETC.                            -4-                        1700 SEVENTH AVENUE, SUITE 2100
                                                                                                    SEATTLE, WA 98101
                                                                                                TELEPHONE: (206) 357-8456
                                                                                                FACSIMILE: (206) 357-8401
          Case 19-13579-CMA            Doc 52    Filed 04/17/20     Ent. 04/17/20 10:08:34        Pg. 4 of 4
